DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s arguments filed on 12/01/2020 have been entered and carefully considered with respect to claims 1 – 25, which are pending in this application, except for cancelled claims 10, 15, and 25. Amendments were made to claims 1, 11, and 16. No new matter was added.

Response to Arguments
Rejection of Claims under 35 USC § 103
3.	Applicants’ arguments with respect to claims 1 - 25 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 9 - 20:
	Applicant disagrees with the rationale presented in the office action, because allegedly, any person having ordinary skill in the art, given the teachings of Ochiai, would not be motivated to search further and take Breed and/or Kim specifically and12 
arrive at the Applicant's claimed invention. Also, it appears to the Applicant that, in the office action for rejecting claim 1, certain aspects have been picked from Ochiai, Breed, and Kim to a certain extent to support a given position and that other part or teachings necessary to fully appreciate the references are being excluded from the consideration. 
 	Applicant believes that the features described in amended independent claim 11 of the Applicant's claimed invention are not disclosed by Ochiai, Breed, and Kim, or a combination thereof. Since the amended independent claim 11 is not obvious to one skilled 
	Applicant further submits that the dependent claims 17 - 24 are also not obvious by virtue of their dependencies on the independent claim 1. Therefore, withdrawal of rejections of claims 17 - 25 are requested, at least for the reasons advanced above with respect to amended independent claim 16. 
 Response to Applicant’s arguments
 	Examiner has given consideration to Applicant’s remarks as outlined above. In issuing the present Office Action and in responding to Applicant’s rebuttal, the Office has performed an interference search that has resulted in producing new references that cure any deficiencies pointed by Applicant, with the added features to amended claims 1, 11 and 16. US patent 5,973,619 to Paredes and US Patent 10,002,198 to Felt et al. (in particular Fig. 6A) read on those features.
 	Examiner, therefore, refutes Applicant’s arguments and reiterates the rejection under the new grounds of rejection, including US Patent 10,002,198 to Felt et al. (or US 20110099040 A1) combined with the previously cited references.  
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	However, if so desired for expediting the prosecution, Applicant is invited to request a telephonic interview with Examiner for the purpose of clarifying any further issues. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 1 – 5, 8 – 9, 11 – 20 and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (US 20170251163 A1), hereinafter “Ochiaai,” in view of Breed et al. (US 20080157940 A1), hereinafter “Breed,” and in view of Felt et al. (US 20110099040 A1), hereinafter “Felt.” 


	In regard to claim 1, Ochiai discloses: a security surveillance system (See Ochiai, Par. 0072: system monitoring environment; See also Pars. 0075, 0077 and 0093) comprising: 
 	a storage device; (See Ochiai, Abstract, Fig. 1 and Par. 0022: storage devices 130; See also Pars. 0032: memory 114 may be a non-transitory memory or a data storage device) 
	Moreover, Ochiai discloses:  
 	a server (See Ochiai, Fig. 1 and Par. 0024) coupled to the storage device and the security device; (See Ochiai, Par. 0026: The one or more storage devices 130 coupled to the vehicle via the network 106 may include one or more servers that provide network or cloud storage) 
	Ochiai does not, but Breed discloses:
 	a security device deployed in at least one vehicle; (See Breed, Pars. 0338 and 0642: security system 110 which enables operations of the vehicle; - The security device of Breed includes telematics communication system in the vehicle monitoring system as indicated in Fig. 2, Pars. 0037, 0133 of Breed for possible connection to a server)
 	Breed teaches also the limitation: wherein the security device is configured to: 
create a set of data related to the at least one vehicle and surrounding of the at least one vehicle on initiating a ride by at least one user, (See Breed, Abstract and Par. 0526: Cameras can get good view of the driver, passenger as well as the environment surrounding the vehicle; - (which would enable creation of data related to the one vehicle and surrounding of the vehicle on initiating a ride by a user); See also Par. 0679: sensors which obtain images of the environment surrounding the vehicle to provide images around the host vehicle, and various devices (such as radars) which provide data related to objects relative to the subject vehicle) wherein the at least one user includes at least one of at least one driver and at least one commuter; (See again Breed, Par. 0526: view of the driver, passenger (commuter)) 
Ochiai in combination with Breed discloses: communicate the created set of data to the server; (See Ochiai, Pars. 0031, 0034 and 0043: Electronic Control Unit (ECU 112) may control operations of the one or more components based on received or determined data to determine a triggering event and/or interpret reactions of vehicle occupants – (i.e. communicating data to server); See also Fig. 1 and Pars. 0024 and 0026: server coupled to the storage device and the security device) 
wherein the server is configured to: perform at least one action by analyzing the set of data communicated by the security device (See Ochiai, Pars. 0031, 0034 and 0043: Electronic Control Unit (ECU 112) may control operations (i.e., actions) of the one or more components based on received or determined data to determine a triggering event and/or interpret reactions of vehicle occupants; See also Fig. 1 and Pars. 0024 and 0026: a server coupled to the storage device and the security device; See further Ochiai, Par. 0044 and Pars. 0072, 0073: system analyzes the captured video and/or audio streams for the one or more triggering events) using at least one of Artificial Intelligence (AI) and machine learning. (See Breed, Par. 0124: recognition techniques using artificial intelligence, neural networks; See also Par. 0705; - (Par. 0193 alludes to machine learning through neural network 65 to learn patterns; Par. 0648: adaptive neural network for learning)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Ochiai and Breed before him/her, to combine the features of both references, so that the security system of Breed can enable the system of Ochiai for multimedia capture to capture for a vehicle videos of interior and exterior depicting view of surroundings of the vehicle, therefrom the server of Ochiai can create a set of data related to the at least one vehicle and surrounding of the at least one vehicle, and communicate the created set of data to the server, and resulting in the implementation of a security surveillance system consisting of a security device communicating with a server to perform actions by analyzing data communicated by the security device using Artificial Intelligence (AI) or machine learning.
	Ochiai and Breed in combination are not specific about the feature: 
wherein the server is further configured to initiate the ride for the at least one user by: receiving at least one initiate ride request and at least one criteria from the at least one commuter; selecting a plurality of vehicles that meets the at least one criteria received from the at least one user; forwarding the at least one initiate request to a plurality of drivers corresponding to the selected plurality of vehicles; detecting a status of at least one of the at least one security device, and the at least one sensor present in the at least one vehicle on receiving a confirmation response from at least one driver corresponding to the at least one vehicle; searching for at least one other vehicle from the plurality of vehicles for the at least one commuter if the detected status indicates at least one issue; and 2transmitting confirmation details for initiating the ride to at least one of a driver corresponding to a vehicle of the at least one vehicle and the at least one commuter if the detected status indicates no issues in the vehicle;
	However, Felt teaches a server configured to initiate the ride for the at least one user (See Felt, Fig. 1 and Par. 0018: Mobile taxi dispatch system 120 may include one or more servers) by: 
 	receiving at least one initiate ride request and at least one criteria from the at least one commuter; (See Felt, Par. 0038: Customer interface 315 may allow mobile taxi dispatch system 120 to communicate with user device 110, and may forward the request to taxi interface 325; - this would involve receiving initiate ride request and criteria from commuter) selecting a plurality of vehicles that meets the at least one criteria received from the at least one user; (See Felt, Par. 0038, as cited above and Par. 0038: Customer interface 315 may forward any information received from the user to taxi selection mechanism 335) forwarding the at least one initiate request to a plurality of drivers corresponding to the selected plurality of vehicles; (See again Felt, Par. 0038, as cited above: Customer interface 315 may forward any information received from the user to taxi selection mechanism 335  ) 
 	detecting a status of at least one of the at least one security device, (Felt, Par. 0089: mobile taxi dispatch system 120 security process to ensure safe ride by ability to track data provided by sensors; See also Par. 0097; See further Breed, Pars. 0338 and 0642; Fig. 2, Pars. 0037, 0133: possible connection to a server) and the at least one sensor present in the at least one vehicle on receiving a confirmation response from at least one driver corresponding to the at least one vehicle; (See Felt, Par. 0056: information obtained from sensor located in taxi vehicle; information inputted by driver of taxi; S  ) 
 	searching for at least one other vehicle from the plurality of vehicles for the at least one commuter if the detected status indicates at least one issue; (See Felt, Pars. 0089 and 0097 and Figs. 7A-E: selection process of taxi vehicles) and 
2transmitting confirmation details for initiating the ride to at least one of a driver corresponding to a vehicle of the at least one vehicle and the at least one commuter if the detected status indicates no issues in the vehicle. (See Felt, Fig. 6A-C: confirmation process)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Ochiai, Breed and Felt before him/her, to combine the features of both references, so that the security system of Breed can enable the system of Ochiai for multimedia capture to capture for a vehicle videos of interior and exterior depicting view of surroundings of the vehicle, therefrom the server of Ochiai can create a set of data related to the at least one vehicle and surrounding of the at least one vehicle, and communicate the created set of data to the server, and resulting in the implementation of a security surveillance system consisting of a security device communicating with a server to perform actions by analyzing data communicated by the security device using Artificial Intelligence (AI) or machine learning. Adding Felt to the combination, the server is configurable to initiate the ride for a user by performing operations in line with those described in the added limitations of the claim.   

	In regard to claim 2, the combination of Ochiai, Breed, and Felt discloses the security surveillance system of claim 1, wherein the at least one action includes at least one of: communicating the set of data communicated by the security device to at least one external entity; (See Breed, Fig. 2 and Pars. 0037, 0133 as cited above for the connection to a server through the security device which includes telematics communication system in the vehicle monitoring system; - (The server of Ochiai is coupled to the security device, as indicated in Fig. 1 and Par. 0024; Par. 0026: The one or more storage devices 130 coupled to the vehicle via the network 106 may include one or more servers that provide network or cloud storage))
identifying at least one event based on the set of data communicated by the security device; (See Ochiai, Pars. 0031, 0034 and 0043: Electronic Control Unit (ECU 112) may control operations of the one or more components based on received or determined data to determine a triggering event and/or interpret reactions of vehicle occupants; See also Pars. 0054, 0059)
communicating the identified at least one event to the at least one external entity; (See Ochiai, Fig. 1: external storage devices 130 (i.e., an external entity) in communication with the ECU control module on board of the vehicle; Par. 0015 and Fig. 3: road trip event; Par. 0044: communication between unit 122 and ECU 112 through network access device)
detecting at least one unusual activity based on the set of data communicated by the security device; (See Ochiai, Par. 0018: tagging an event; Par. 0019: detecting unexpected moments; See also Pars. 0075, 0093: detecting a triggering event) and 
generating and transmitting at least one emergency alert to the at least one external entity on detecting the at least one unusual activity. (See Breed, Par. 0902: alerting that something unusual is occurring; See also Par. 0917: alert in case of emergency; Par. 0926: communication system receiving message from sensor system and either storing information into a database or retransmitting or make data available)     

	In regard to claim 3, the combination of Ochiai, Breed, and Felt discloses the security surveillance system of claim 1, wherein the security dev ice is further configured to: 
 	collect at least one of at least one media related to the at least one vehicle. vehicle data and an additional information using at least one sensor placed in the at least one vehicle: (See Ochiai, Par. 0021 and Figs. 1 - 3: multimedia capture system for a vehicle; Par. 0022: vehicle data such as vehicle location as indicated in Par. 0009; Par. 0058: buffered media content including multiple video streams; Par. 0065: system may tag the synched media content with information describing identities of occupants of vehicle (i.e., additional information as indicated in Par. 0031: ECU 112 may receive data from a navigation unit 122, one or more sensors 126; Par. 0062: system may obtain vehicle information from a navigation unit and/or one or more sensors); See also Breed, Figs. 12 and 39: sensors mounted in vehicle)
  	perform at least one correction procedure on the collected at least media to enhance quality of the collected at least one media; (See Breed, Par. 0337: image processing techniques such as those described in U.S. Pat. No. 6,397,136 including those designed to improve the clarity of image; - (i.e., correction procedure applied to collected media to, e.g., enhance quality of images; See also Par. 0641) and 
  	create the set of data by appending the enhanced at least one media with at least one of the vehicle data and the additional information. (See Breed, Abstract and Par. 0526: Cameras can get good view of the driver, passenger as well as the environment surrounding the vehicle; - (which would enable creation of data related to the one vehicle and surrounding of the vehicle on initiating a ride by a user/commuter), the appending operation being the resulting combination of media with enhanced quality (Breed, 0337), vehicle data (Ochiai, Par. 0021 and Figs. 1 - 3; Par. 0022 and Par. 0058) and additional information (Par. 0031 and Par. 0062))    

	In regard to claim 4, the combination of Ochiai, Breed, and Felt discloses the security surveillance system of claim 3, wherein the at least one media provides information about at least one of activities of the at least one user present inside the at least one vehicle, identifying at least one event based on the set of data communicated by the security device; (See Ochiai, Pars. 0031, 0034 and 0043: Electronic Control Unit (ECU 112) may control operations of the one or more components based on received or determined data to determine a triggering event and/or interpret reactions of vehicle occupants; See also Pars. 0054, 0059) conditions of at least one object present in the at least one vehicle, a cockpit of the at least one vehicle, (See Breed, Abstract: object present in vehicle; Passenger compartment (i.e., cockpit); See also Pars. 0024 and 0111) and surrounding environment of the at least one vehicle. (See Breed, Par. 0526: Cameras at this location can get a good view of the driver, passenger as well as the environment surrounding the vehicle)   

	In regard to claim 5, the combination of Ochiai, Breed, and Felt discloses the security surveillance system of claim 3, wherein the vehicle data includes at least one of vehicle speed, vehicle type, and vehicle location, (See Breed, Par. 0678: Vehicle sensors 592 include sensors which detect the operating conditions of the vehicle, examples which include sensors that tell what the car is doing: speed,…, location) wherein the additional information includes at least one of timestamps, date and signal strength of the at least one communication network supported by the at least one security device. (See Breed, Par. 0122: amplitude of the received signal versus time (which relates to signal strength); Par. 0197: data from ultrasonic transducers with indication of sonic strength received by the transducer; Par. 0198: information can be transmitted between the transducers using coded signals in an ultrasonic network through the vehicle compartment airspace; Par. 0913: information communicated wireless to another location which can be a peer-to-peer network, or to the Internet)  

	In regard to claim 8, the combination of Ochiai, Breed, and Felt discloses the security surveillance system of claim 2, wherein the at least one device is further configured to: 
compare the identified at least one event with a pre-defined list of events; (See Breed, Par. 0889: anti-theft system making use of comparison operations similar to comparing one event with a pre-defined list of events; See also Pars. 0411, 0451, 0787 and 0837) 
determine that the identified at least one event as the at least one unusual activity (See Ochiai, Par. 0019: detecting unexpected moments; See also Pars. 0075, 0093 as cited above in regard to determining that an identified event as unusual activity; See further Breed, Par. 0902: alerting that something unusual is occurring; See also Par. 0917: alert in case of emergency) if the identified at least one event matches with an unusual activity present in the pre-defined list of events. (See again Ochiai, Par. 0019: detecting unexpected moments; Pars. 0075, 0093: detecting a triggering event; - (i.e., detecting at least one unusual activity based on the set of data communicated by the security device); See Breed, Par. 0902: alerting that something unusual is occurring; See also Par. 0926: communication system receiving message from sensor system and either storing information into a database (such as pre-defined list of events) or retransmitting or make data available) 
 
	In regard to claim 9, the combination of Ochiai, Breed, and Felt discloses the security surveillance system of claim 2, wherein the generated at least one emergency alert is at least one of a push notification, a text based alert, a voice based alert, a visual based alert, (See Breed, Par. 0902: alerting that something unusual is occurring; See also Par. 0926: communication system receiving message from sensor system and either storing information into a database) and streaming of the at least one unusual activity detected in the at least one vehicle in a real-time. (See Ochiai, Par. 0044 and Pars. 0072, 0073: system analyzes the captured video and/or audio streams for the one or more triggering events) 

	In regard to claim 11, the combination of Ochiai, Breed, and Felt discloses: .a security device deployed in at least one vehicle (See Breed, Pars. 0338 and 0642: security system 110 which enables operations of the vehicle) comprising: a memory; (See Ochiai, Abstract, Fig. 1 and Par. 0022: storage devices 130; See also Pars. 0032: memory 114 may be a non-transitory memory or a data storage device) and a Vision Processing Unit (VPU) coupled to the memory configured to detect at least one unusual activity by continuously monitoring at least one of an interior of the at least one vehicle and surrounding of the at least one vehicle. (See Ochiai, Figs. 1, 2 (block 204 and block 206: capture video of interior and of exterior) and Pars. 0024 and 0026: server coupled to the storage device and the security device ; Par. 0044 and Pars. 0072, 0073: system analyzes the captured video and/or audio streams for the one or more triggering events; See Breed, Fig. 2 and Pars. 0037, 0133 as cited above for the connection to a server through the security device which includes telematics communication system in the vehicle monitoring system; - (The server of Ochiai is coupled to the security device, as indicated in Fig. 1 and Par. 0024; Par. 0026; - (Refer to instant Application, Figs. 3a, 3b and Par. 0072 for the concept of the VPU (Vision Processing Unit), which performs functions similar to the server of the security system as disclose by Ochiai and Breed); - (See further, Ochiai, Par. 0018; Par. 0019 and Pars. 0075, 0093 in regard to detecting unusual activity based on the set of data communicated by the security device)) wherein the VPU is configured to communicate at least one of the collected data, the identified at least one event and the detected at least one unusual activity to at least one external device, (See Ochiai, Abstract and Par. 0018; Par. 0019, Par. 0023 and Pars. 0075, 0093 in regard to detecting unusual activity based on the set of data communicated by the security device) wherein the detected at least one unusual activity is communicated as an emergency alert, (See Ochiai, Abstract and Par. 0018; Par. 0019, Par. 0023 and Pars. 0075, 0093 in regard to detecting unusual activity based on the set of data communicated by the security device) wherein the emergency alert is in a form of at least one of a push notification, a text alert, an e-mail alert, a voice based alert, (See Breed, Pars. 0697, 0902, 0917 and 0926: alert system) and live streaming of the event occurring inside the vehicle (See Ochiai, Par. 0044 and Pars. 0072, 0073: system analyzes the captured video and/or audio streams for the one or more triggering events)

	In regard to claim 12, the combination of Ochiai, Breed, and Felt discloses: the security device of claim 11, wherein the VPU is further configured to detect the at least one unusual activity using at least one of Artificial Intelligence and machine learning. (See Ochiai, Fig. 1 and Pars. 0024 and 0026; Par. 0044 and Pars. 0072, 0073: system analyzes the captured video and/or audio streams for the one or more triggering events) using at least one of Artificial Intelligence (AI) and machine learning. (See Breed, Par. 0124: recognition techniques using artificial intelligence, neural networks; See also Par. 0705; - (Par. 0193 alludes to machine learning through neural network 65 to learn patterns); See further, Ochiai, Par. 0018; Par. 0019 and Pars. 0075, 0093 in regard to detecting unusual activity based on the set of data communicated by the security device)
  
	In regard to claim 13, the combination of Ochiai, Breed, and Felt discloses: the security device of claim 12, wherein the VPU is further configured to: collect data using at least one sensor placed in the at least one vehicle, (sensor placed in the at least one vehicle: (See Ochiai, Par. 0065: system may tag the synched media content with information describing identities of occupants of vehicle (i.e., information as indicated in Par. 0031 from ECU 112 receiving data from one or more sensors 126; Par. 0062: system may obtain vehicle information from a navigation unit and/or one or more sensors); See also Breed, Figs. 12 and 39: sensors mounted in vehicle) wherein the collected data includes at least one of at least one media, vehicle data and additional information; (See again Ochiai, Par. 0031, Par. 0065 and Par. 0062 as cited above for vehicle data and additional information) process the collected data to determine at least one of user related data, object related data, and a change in the vehicle data; (See Breed, Abstract and Par. 0526: Cameras can get good view of the driver, passenger as well as the environment surrounding the vehicle; - (which would enable creation of data related to the one vehicle and surrounding of the vehicle on initiating a ride by a user/commuter) identify at least one event based on the determined at least one of the user related data, the object related data, and a change in the vehicle data; (See Ochiai, Pars. 0031, 0034 and 0043: ECU 112 controlling operations (i.e., actions) of the one or more components based on received or determined data to determine a triggering event and/or interpret reactions of vehicle occupants; See further Ochiai, Par. 0018: tagging an event; Par. 0019: detecting unexpected moments; See also Pars. 0075, 0093: detecting a triggering event) and detect the identified at least one event as the at least one unusual activity by comparing the identified at least one event with a pre-defined list of events. (See Breed, Par. 0889: anti-theft system making use of comparison operations similar to comparing one event with a pre-defined list of events; See also Pars. 0411, 0451, 0787 and 0837)  

	In regard to claim 14, the combination of Ochiai, Breed, and Felt discloses: the security device of claim 13, wherein the user related data includes at least one of characteristics of the at least one user, the activities of the at least one user, emotions of the at least one user, and presence of at least one unauthorized user in the at least one vehicle, (See Ochiai, Pars. 0031, 0034 and 0043: as cited above for Claim 6 and now in regard to activities of user; See also Pars. 0054, 0059) wherein the object related data includes at least one of condition of the at least one object present in the at least one vehicle, wherein the object related data includes at least one of condition of the at least one object present in the at least one vehicle, (See Breed, Abstract: object present in vehicle (i.e., conditions of object present in vehicle) and presence of an unauthorized object in the at least one vehicle. (See Breed, Par. 0863: signal that contents of container (equivalent to a vehicle been monitored) are in danger of being destroyed or that container is being misappropriated for some unauthorized use - and presence of an unauthorized object in the at least one vehicle)  

In regard to claims 15 and 25, the claims are cancelled and no longer analyzed. 

	In regard to claim 16, the combination of Ochiai, Breed, and Felt discloses a method for real-time monitoring of at least one vehicle, the method comprising: creating, by a security device placed in the at least one vehicle, a set of data related to the at least one vehicle and surrounding of the at least one vehicle on initiating a ride by at least one user, wherein the at least one user includes at least one of at least one driver and at least one commuter, wherein initiating the ride by the at least one user comprises: receiving, by a server, at least one initiate ride request and at least one criteria from the at least one commuter; selecting, by the server, a plurality of vehicles that meets the at least one criteria received from the at least one user; forwarding, by the server, the at least one initiate request to a plurality of drivers corresponding to the selected plurality of vehicles; detecting, by the server, a status of at least one of the at least one security device, and the at least one sensor present in the at least one vehicle on receiving a confirmation response from the at least one driver corresponding to the at least one vehicle; 6searching, by the server, for at least one other vehicle from the plurality of vehicles for the at least one commuter if the detected status indicates at least one issue; and transmitting, by the server, confirmation details for initiating the ride to at least one of a driver corresponding to a vehicle of the at least one vehicle and the at least one commuter if the detected status indicates no issues in the vehicle; and communicating, by the security device, the created set of data to the server; and performing, by a server, at least one action by analyzing the set of data communicated by the security device using at least one of Artificial Intelligence (AI) and machine learning. (See rationale applied to rejection of Claim 1, since the limitations of Claim 16 are included, mutatis mutandis, in the limitations of Claim 1.)  

	In regard to claim 17, the combination of Ochiai, Breed, and Felt discloses the method of claim 16, wherein performing the at least one action includes at least one of communicating the set of data communicated by the security device to at least one external entity; identifying at least one event based on the set of data communicated by the security device; communicating the identified at least one event to the at least one external entity; detecting at least one unusual activity based on the set of data communicated by the security device; and generating and transmitting at least one emergency alert to the at least one external entity on detecting the at least one unusual activity. (See rationale applied to rejection of Claim 2, since the limitations of Claim 17 are included, mutatis mutandis, in the limitations of Claim 2.)  

	In regard to claim 18, the combination of Ochiai, Breed, and Felt discloses the method of claim 16, wherein creating, by the security device, the set of data includes: collecting at least one of at least one media related to the at least one vehicle, vehicle data and an additional information using at least one sensor placed in the at least one vehicle; performing at least one correction procedure on the collected at least media to enhance quality of the collected at least one media; and creating the set of data by appending the enhanced at least one media with at least one of the vehicle data and the additional information. (See rationale applied to rejection of Claim 3, since the limitations of Claim 18 represent a method drawn to the system of Claim 3)  

	In regard to claim 19, the combination of Ochiai, Breed, and Felt discloses the method of claim 18, wherein the at least one media provides information about at least one of activities of the at least one user present inside the at least one vehicle, conditions of at least one object present in the at least one vehicle, a cockpit of the at least one vehicle, and surrounding environment of the at least one vehicle. (See rationale applied to rejection of Claim 4, since the limitations of Claim 19 represent a method drawn to the system of Claim 4)

 	In regard to claim 20, the combination of Ochiai, Breed, and Felt discloses the method of claim 18, wherein the vehicle data includes at least one of vehicle speed, vehicle type, and vehicle location, wherein the additional information includes at least one of timestamps, date, and signal strength of the at least one communication network supported by the at least one security device. (See rationale applied to rejection of Claim 5, since the limitations of Claim 206 represent a method drawn to the system of Claim 5)  
 
	In regard to claim 23, the combination of Ochiai and Breed, Felt discloses the method of claim 17, wherein detecting the at least one unusual activity includes: comparing the identified at least one event with a pre-defined list of events; and detecting that the identified at least one event as the at least one unusual activity if the identified at least one event matches with an unusual activity present in the pre-defined list of events. (See rationale applied to rejection of Claim 8, since the limitations of Claim 23 represent a method drawn to the system of Claim 8) 

	In regard to claim 24, the combination of Ochiai and Breed, Felt discloses the method of claim 17, wherein the generated at least one emergency alert is at least one of a push notification, a text based alert, a voice based alert, a visual based alert, and streaming of the at least one unusual activity detected in the at least one vehicle in a real-time. (See rationale applied to rejection of Claim 9, since the limitations of Claim 24 are included, mutatis mutandis, in the limitations of Claim 9)


8.	Claims 6 – 7 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai, in view of Breed, Felt and further view of Kim et al. (US 20150324629 A1), hereinafter “Kim.”       

	In regard to claim 6, the combination of Ochiai and Breed, Felt discloses the security surveillance system of claim 2, but not the following limitation: wherein the at least one device is further configured to: process the created set of data using at least one of text summarization, properties of the at least one media, web detection, and object localizer.
	However, Kim discloses: wherein the at least one device is further configured to: wherein the at least one device is further configured to: process the created set of data using at least one of text summarization, properties of the at least one media, web detection, and object localizer (See Kim, Pars. 0029 and 0145: image processing method; Pars. 0136 and 0137: property (one or more characteristics) of a medium); Par. 0174: image processing apparatus 910 verifying user by recognizing face of user based on image data of the image; - (Thus, the processing uses at least properties of the at least one media)) 
Moreover, Breed in combination with Ochiai discloses: determine at least one of user related data, object related data, and a change in the vehicle data, (See Breed, Abstract and Par. 0526: Cameras can get good view of the driver, passenger as well as the environment surrounding the vehicle; - (which would enable creation of data related to the one vehicle and surrounding of the vehicle on initiating a ride by a user/commuter) and identify the at least one event based on the determined at least one of the user related data, the object related data and the change in the vehicle data. (See Ochiai, Pars. 0031, 0034 and 0043: ECU 112 controlling operations (i.e., actions) of the one or more components based on received or determined data to determine a triggering event and/or interpret reactions of vehicle occupants; See further Ochiai, Par. 0018: tagging an event; Par. 0019: detecting unexpected moments; See also Pars. 0075, 0093: detecting a triggering event)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Ochiai, Breed, Felt and Kim before him/her, to combine the features of those references, so that the security system of Breed can enable the system of Ochiai for multimedia capture to capture for a vehicle videos of interior and exterior depicting view of surroundings of the vehicle, and resulting in the implementation of a security surveillance system consisting of a security device communicating with a server to perform actions by analyzing data communicated by the security device wherein the at least one device is further configured to process the created set of data using properties of the at least one media.

	In regard to claim 7, the combination of Ochiai, Breed, Felt and Kim discloses the security surveillance system of claim 6, wherein the user related data includes at least one of characteristics of the at least one user, the activities of the at least one user, emotions of the at least one user, and presence of at least one unauthorized user in the at least one vehicle, (See again Ochiai, Pars. 0031, 0034 and 0043: as cited above for Claim 6 and now in regard to activities of user; See also Pars. 0054, 0059) wherein the object related data includes at least one of condition of the at least one object present in the at least one vehicle, (See Breed, Abstract: object present in vehicle (i.e., conditions of object present in vehicle) and presence of an unauthorized object in the at least one vehicle. (See Breed, Par. 0863: signal that contents of container (equivalent to a vehicle been monitored) are in danger of being destroyed or that container is being misappropriated for some unauthorized use)) 

	In regard to claim 21, the combination of Ochiai, Breed, Felt and Kim discloses the security surveillance system of claim 17, wherein identifying the at least one event includes: processing the created set of data using at least one of text summarization, properties of the at least one media, web detection, and object localizer to determine at least one of user related data, object related data, and a change in the vehicle data; and identifying the at least one event based on the determined at least one of the user related data, the object related data and the change in the vehicle data. (See rationale applied to rejection of Claim 6, since the limitations of Claim 21 are included, mutatis mutandis, in the limitations of Claim 6)  

	In regard to claim 22, the combination of Ochiai, Breed, Felt and Kim discloses the security surveillance system of claim 21, wherein the user related data includes at least one of characteristics of the at least one user, the activities of the at least one user, emotions of the at least one user, and presence of at least one unauthorized user in the at least one vehicle, wherein the object related data includes at least one of condition of the at least one object present in the at least one vehicle, and presence of an unauthorized object in the at least one vehicle. (See rationale applied to rejection of Claim 9, since the limitations of Claim 23 represent a method drawn to the system of Claim 7) 



References considered but not cited
9.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Fuehrer (US 20130184930 A1) teaches METHOD AND DEVICE FOR OPERATING A DRIVER ASSISTANCE SYSTEM OF A VEHICLE.
McCallum et al. (US 20170185723 A1) teaches Machine Learning System for Creating and Utilizing an Assessment Metric Based on Outcomes.
Chandraker et al. (US 20180025242 A1) teaches System for controlling access to facility.
Chandraker et al. (US 20180025213 A1) teaches Traffic enforcement system for traffic enforcement.
Etonye (US 20180244241 A1) teaches Vehicle security system for monitoring vehicle and notifying user based on occurrence of event.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487